AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DISTRICT COURT Purchased/Filed: June 3, 2020
FOR THE EASTERN DISTRICT OF NEW YORK Index # 1:20-cv-02464-RPK-
SMG
Rodrigo Antonio Zuniga Cespedes, individually and on behalf of others similarly situated Plaintiff
against

Newmark Wood Working Group Inc. (d/b/a Newmark Furniture), et ano. Defendant
STATE OF NEW YORK Ss;
COUNTY OF ALBANY ”

Felix Correa , being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on June 5, 2020 ,at 10:00AM _ , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint
on

Newmark Wood Working Group lnc , the
Defendant in this action, by delivering to and leaving with Nancy Dougherty :

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on behalf of said defendant

Description of the person served: Approx.Age: 55-60 Approx. Wk 130lbs Approx. Ht: 53"

Color of skin: White Hair color: Black Sex: Female Other:

 

 

Sworn to before me on this

5th day of June 2020

Mu LLL

HEATHGR MORIGERATO. :
NOTARY PUBLIC, STATE OF NEW YORK Felix Correa
NO. 01MO5261464

QUALIFIED IN ALBANY COUNTY Attny's File No.
COMMISSION EXPIRES MAY 14, 2024
Invoice-Work Order # $1840049

Servico. inc.. P.O. Box 871. ALBANY. NY 12201
